RECEIVED

JUL 2 & 2019 UNITED STATES DISTRICT COURT
vis, woeneeinak WESTERN DISTRICT OF LOUISIANA
WESTEAN GISTRICT OF LOUISIA ALEXANDRIA DIVISION
ALEXANDRIA, LOUISIANA
REGINALD T. MORRIS, CIVIL ACTION NO. 1:19-CV-230-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
CONCORDIA PARISH MAGISTRATE JUDGE PEREZ-MONTES
CORRECTIONAL FACILITY, ET
AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Complaint and Amended Complaint (Docs. 1, 12) are
hereby DENIED and DISMISSED WITH PREJUDICE under 28 U.S.C. §§
1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper

of the three strikes list in Tyler, Texas.

ot,
u
THUS DONE AND SIGNED at Alexandria, Louisiana, this 24 -aay of

Ive _, 2019.

—_—_——
——..

SSS ee

DEE D.DRELL
UNITED STATES DISTRICT JUDGE

 
